Citation Nr: 0933654	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  05-28 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to 
December 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of November 2004 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Nashville, Tennessee.   

The Veteran requested to attend a hearing before a Veterans 
Law Judge at the RO but later canceled this request in 
December 2005.  He subsequently attended a Decision Review 
Officer (DRO) informal hearing in January 2007, the report of 
which is associated with the claims file.

The Board remanded this matter for further development in May 
2008.  Following such development, a claim for service-
connection for bilateral hearing loss which was also on 
appeal was granted by the RO in a March 2009 rating decision 
thereby removing this issue from appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (1997).  The remaining issue 
is returned to the Board for further consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran claims he is entitled to service connection for a 
lumbar spine disorder which he alleges resulted from the same 
inservice motor vehicle accident which resulted in right leg 
and hip disabilities for which service connection is 
presently in effect.  

The Board finds that another remand is necessary to afford 
the Veteran proper adjudication of this claim.  The matter 
was previously remanded in May 2008 in part to exhaust all 
attempts to obtain service treatment records or records from 
alternate source.  However, even if records were not to be 
obtained, the Board pointed out that the RO had already 
accepted as factual, lay evidence reflecting that the Veteran 
was hit by a car during a road march in January or February 
1943 when it granted service connection for residuals of the 
right hip injury, and thus even without additional evidence 
must accept this evidence as true for purposes of 
adjudicating the back disorder claim.  The RO was to obtain a 
VA examination with a medical opinion as to the likelihood of 
this inservice accident having caused or aggravated his 
claimed back disorder.  

It appears that all avenues have been exhausted as far as 
obtaining any service treatment records with confirmation in 
September 2008 showing that the service department records 
were apparently destroyed in a 1973 fire, with alternate 
records from the surgeon general's office already of record, 
and with no additional evidence submitted from the Veteran 
after he was sent a letter in September 2008 notifying him 
about the unavailability of the service department records 
and requesting he send alternate evidence as detailed in the 
letter.  Thus, no further duty to assist is indicated 
regarding obtaining the service treatment records.  

However, the examination which was held in April 2009 has 
been alleged by the representative in an August 2009 brief to 
be inadequate and another examination has specifically been 
requested.  The representative argued that the examiner's 
conclusions that an opinion could not be reached regarding 
the likelihood of the Veteran's current back disorder being 
related to the inservice accident without resorting to 
speculation should be found to be an inadequate medical 
opinion.  

In this instance the Board does find that the medical opinion 
presented in the April 2009 VA examination is inadequate.  
The examiner is noted to have stated that he could not 
resolve his opinion as to whether the Veteran's current low 
back condition is related to the incident of being hit by a 
car in 1943 without resorting to mere speculation because 
there was no objective data to support one way or another, 
the etiology of his back pain.  The examiner in page 5 of the 
report stated that he was unable to find any documentation of 
the Veteran getting hit by a car in January 1943.  

The examiner stated that the Veteran had a statement from an 
individual with the initials T. P. who noted that the Veteran 
broke his leg and hip when being hit by a car.  A review of 
the file does reflect a lay statement was submitted in August 
2004 by an individual with the initials C.P., who served with 
the Veteran and witnessed the accident which he reported 
broke the Veteran's leg and caused other injuries, with the 
statement prepared by T.P., a Veterans Service Officer.  The 
record also reflects that C.P. sent another statement in 
January 2006 again detailing the accident he witnessed.  The 
examiner appears not to have treated this lay statement as 
valid documentation of the car accident.  Competent lay 
evidence is defined as any evidence not requiring that the 
proponent have specialized education, training or experience, 
but is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person. 38 C.F.R. § 3.159(a)(2).  

The Veteran is not offering lay evidence in order to make a 
medical diagnosis, but instead is offering these statements 
for the purpose of establishing the in-service car accident 
and the residuals.  He is competent to do so.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  In this matter, it 
appears that the examiner has disregarded the lay evidence 
regarding the accident in 1943 which has already been 
accepted by the RO as proof that the Veteran was hit by a car 
in service.  Thus, the file should be returned to the 
examiner for an addendum opinion, with specific instructions 
that the examiner accept the lay evidence presented as proof 
of an inservice accident which took place in January or 
February 1943 when the Veteran was hit by a car, and which he 
has alleged has resulted in a back disorder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The claims file should be returned to 
the examiner who provided the April 2009 
VA orthopedic examination for an addendum 
opinion.  If the examiner is no longer 
available, the file should be forwarded to 
the appropriate specialist.  The reviewer 
should examine the entire claims file and 
provide opinions on the following 
questions:  In regards to the back 
disorder, which was diagnosed in the April 
2009 VA examination as lumbar degenerative 
disc disease with anterior listhesis L5 on 
S1, is it at least as likely as not that 
said disorder is etiologically related to 
the motor vehicle accident where he was 
hit by a car during active military 
service?  

In answering this question, the examiner 
must accept as factual the lay evidence 
submitted by the Veteran, to include his 
written contentions describing the 
accident, as well as the written 
statements submitted by his lay witness 
with the initials C.P. who witnessed the 
accident in 1943 when the Veteran was 
struck by a motor vehicle.  This lay 
evidence must be accepted by the examiner 
as valid documentation of the accident in 
service.

If the back disorder diagnosed as lumbar 
degenerative disc disease with anterior 
listhesis L5 on S1, is shown to not be 
related to the motor vehicle accident in 
service, is it as likely as not that the 
back disorder is due to arthritis shown to 
have manifested within a year of his 
discharge from service?  The examiner must 
provide a comprehensive report, to include 
complete rationales for all conclusions 
reached.

2.  Thereafter, the AOJ should consider 
all of the evidence of record and re-
adjudicate the appellant's claim.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the claims folder should be returned to the 
Board, if otherwise in order.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



